Citation Nr: 1758079	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  09-42 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a separate rating for neurological impairment associated with the service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) and/or Special Monthly Compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114 (s) for the rating period from August 1, 2013, to March 19, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1979 to May 1984, September 1984 to August 1989, and August 1992 to October 1993, and in the U.S. Army from November 2001 to September 2002.  He also had periods of service with the U.S. Navy Reserve and the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the increased rating claim for the Veteran's lumbar spine.  

This matter was previously before the Board in April 2017, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2017 remand, the Board indicated that remand was necessary to determine whether the Veteran had any neurologic impairment associated with his service-connected lumbar spine disability.  As such, the Board found that the Veteran should be provided a neurological examination that considered all pertinent neurological testing.  Regrettably, the Veteran has not received his examination.  The Board errs when it fails to ensure substantial compliance with a Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (Board remand confers a right on a claimant to compliance with the remand order); see also Dyment v. West, 13 Vet.App. 141, 147 (1999) (clarifying that substantial[]" compliance with Board remand is required).  Where the Board fails to ensure substantial compliance, remand is appropriate.  Stegall, 11 Vet. App. at 271.  

Regarding the claims for entitlement to a TDIU and SMC for the rating period from August 1, 2013, to March 19, 2014, these issues are intertwined with the claim remanded herein; accordingly, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the etiology of any neurologic abnormalities associated with his service-connected lumbar spine disability.  All indicated tests and studies should be conducted.  The record and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner is asked to address the following:

(a)  Identify any evidence of radiculopathy or other neurological involvement due to the service-connected lumbar spine disability.  If neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.

(b)  Comment on the presence and severity of any related bowel or bladder neurologic problems.  

(NOTE:  During the May 2008 VA spine examination, the Veteran that his back pain was affecting his ability to "relax" and pass urine and stool).

The examiner is requested to provide a fully reasoned explanation for or his or her opinions based on his or her clinical experience, medical expertise, and established medical principles.

2.  When the development requested has been completed, and compliance with the requested action is ensured, readjudicate the claims for (1) a separate rating for neurological impairment associated with the service-connected lumbar spine disability; and (2) entitlement to a TDIU and/or SMC pursuant to 38 U.S.C.A. § 1114 (s) for the rating period from August 1, 2013, to March 19, 2014.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

